UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1785


In re: LEANTHONY WINSTON, a/k/a Locks, a/k/a Lee Lee,

                    Petitioner.



                           On Petition for Writ of Mandamus
                           (No. 2:20-cr-00108-RGD-DEM-1)


Submitted: October 19, 2021                                  Decided: November 2, 2021


Before AGEE, WYNN, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


LeAnthony Winston, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       LeAnthony Winston petitions for a writ of mandamus seeking an order directing the

district court to dismiss the indictments in his criminal case. We conclude that Winston is

not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

quotation marks omitted). Mandamus may not be used as a substitute for appeal. In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). The relief sought by Winston

is not available by way of mandamus. Accordingly, we deny the petition.

       We deny Winston’s motions for release from pretrial detention, a temporary

restraining order, and a stay pending appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2